Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
For applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, including disclosures that teach away from the claims. See MPEP 2141.02 VI.  
“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) See MPEP 2123.

Response to Arguments
Applicant's arguments filed 3/21/22 have been fully considered but they are not persuasive. 
Applicants state that the claim rejected under 35 USC 101 (Claim 46) is overcome by the amendment thereto. The argument is not persuasive and the rejection is maintained; the applicant has not provided any reasons as to how the amendment overcomes the rejection.
 Applicants state that the claims rejected under 35 USC 112(a) are overcome by the amendments thereto. The argument is not persuasive and the rejection is maintained as set forth in the rejection following; the applicant has not provided any reasons as to how the amendments overcome the rejection.
Applicants state that the claims rejected under 35 USC 112(b) are overcome by the amendments thereto. The arguments are not fully persuasive and the rejections are maintained as set forth in the rejection following; the applicant has not provided any reasons as to how the amendments overcome the rejection.
Applicants state that claims 24 and 38 are amended to distinguish them from the cited references but fails to provide any arguments or reasons why or how the amendments overcome the rejections. It appears that the applicant is alleging patentability on the basis of a “direct connection” between the antenna and the phase shifter and the use of a coupler and the coupler’s inclusion of a plurality of additional phase shfiters., i.e. the use of a conventional hybrid in an antenna feed network.  Clearly, the use of a hybrid coupler in an antenna feed and/or beam forming network is old and conventional and is met by every use of a Butler matrix coupled to an antenna array. More specifically, the applicants argue that the claims are new over the prior art (35 USC 102(a)(1)) since the phase shifters are in direct communication with the antennas and since the outputs of the phase shifters are connected to one another through the output collector (regarding Wang et al and Chang). The applicants’ arguments regarding the allegations that inputs into a beamformer of the prior art “cannot be connected together” lacks any evidence and is contradictory to what a beamformer is since a beamformer by its very nature combines the signals from each of a plurality of antenna elements to constructively combine (forming abeam in a desired direction) or destructively combine (forming nulls in a desired direction). Furthermore, such argument is contrary to the disclosure wherein “the outputs of said phase shifters 22a-22d are connected to one another (preferably in series or in parallel) by means of said output collector 23.” Thus, the argument directed to the allegations that the outputs of the phase shifters are not connected together via the output collector are not persuasive since any combiner, including those shown by the prior art, meets the scope of the claim language since a power combiner/beamformer is designed to collect/combine all of the signals from the plurality of antennas and thus, the argument to the contrary fails to provide any distinction over the prior art. Arguments directed to an input of a phase shifter in direct communication with an antenna is also not persuasive since “in direct communication” is broader than the apparent desire to be physically “directly connected.” Additionally, claim 38 does not include any limitations thereto. And finally, the use of RF phase shifters does not represent novelty in the art, as evidenced by the applicant’s own specification in incorporating the RF phase shifter of Niehenke et al as well as those specificed in the rejections following.
The applicants’ arguments are not applicable to the rejections set forth in the following rejections.  It is further noted that the “output collector” is described/disclosed in the specification simply as the port P1, i.e. the output port of the beamforming network (which is not set forth in the claim), “FIG. 5 shows a model of one possible embodiment of the beam-forming network 25 comprising an output port P1 (also referred to as output collector 23 and preferably having an impedance of Ohm), which can be put in signal communication with the reception means 33 and with a positioning device 4.” It is also noted that as understood, the additional phase shifters appear merely to be those associated with a 90° branch coupler since the drawings do not show any other phase shifters per se.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the additional phase shifters in the directional coupler must be shown/identified or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Figure 7 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. The drawing is identical to that shown in Niehenke et al (“Linear Analog Hyperabrupt Varactor Diode Phase Shifters”) as described in the specification [0069]+.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 is indefinite in light of the language with respect to the “wherein” clause, the language “can be generated” lacks clarity and is indefinite. The language “the reflections” lacks a proper antecedent basis. The language “in which constructive interference can be generated between the satellite positioning signals and/or disruptive interference can be generated between the reflections of said satellite positioning signals and/or between signals coming from sources located in positions other than those of the satellites of said constellation of artificial satellites” lacks clarity due to the numerous and alternative possibilities of situations as well as the numerous uses of “can be” which suggests that it is not necessarily capable of such.  Moreover, they do not set forth any particular structural limitations whatsoever but rather merely suggest some types of intended results.  There is nothing to tie the intended results to any structure other than the broadly recited “outputs of phase shifters are connected to each other through the output collector” which itself has not particularly meaning or structure associated therewith.  The claim language associated with the “output collector” further comprising at least one coupler and wherein the one coupler comprises a plurality of additional phase shifters is indefinite and fails to clearly set forth the applicants’ disclosed subject matter.  The output collector refers to an output port, described as an output port of a beamforming network. Thus, it is not understood how an output port is capable of comprising a coupler and additional phase shifters resulting in a claim that does not clearly and distinctly define the subject matter. 
In claim 24, the terminology “an output collector” is not a term of art. The specification does not define the scope of such terminology.  As such, the metes and bounds of “an output collector” are not clearly and distinctly defined in the claims. "Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See also Liebel-Flarsheim Co. v. Medrad Inc., 358 F.3d 898, 906, 69 USPQ2d 1801, 1807 (Fed. Cir. 2004) (discussing recent cases wherein the court expressly rejected the contention that if a patent describes only a single embodiment, the claims of the patent must be construed as being limited to that embodiment); E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) ("Interpretation of descriptive statements in a patent’s written description is a difficult task, as an inherent tension exists as to whether a statement is a clear lexicographic definition or a description of a preferred embodiment. The problem is to interpret claims ‘in view of the specification’ without unnecessarily importing limitations from the specification into the claims"). While the applicant may be his/her own lexicographer, it remains certain that the language must be clearly and distinctly defined. For purposes of this office action, the output collector is encompassed by any structure that collects/combines received signals for coupling to a receiver.
Claim 24 sets forth a “positioning device.”  However, the “positioning device” is not further mentioned and it is unclear what the metes and bounds of such encompass.  Furthermore, additional dependent claims are directed to “reception means.”  It is not clear what/if the distinction is between these two elements. In light of the language “to be put in communication with a positioning device,” it is unclear whether or not the positioning device is actually a part of the claim or simply set forth as an intended use. Thus, the language “positioning device” fails to clearly and distinctly define the subject matter which the applicant regards as the invention.
As set forth in the last Office Action, the language “the reflections” in claim 24 lacks a proper antecedent basis.
Claim 25 sets forth “a beam-forming network.” It is unclear in what manner the “beam-forming network” differs from the phase shifters, output collector, coupler and additional phase shifters and if in fact this represents some additional or different scope than that which is set forth in claim 24.  As best understood from a reading of the specification, the beam-forming network appears to be the phase shifters, coupler and output collector and therefore the metes and bounds of the beam-forming network are not clearly and distinctly defined in the claims.
Claim 38 the language “configuring the phase delays that each phase shifter (22a-22d) at least one of the plurality of additional phase shifters must apply” is grammatically improper and unclearly written. 
Claim 46 is indefinite in light of the language “computer program product which is loaded into the memory of an electronic computer.” It is unclear how a product is loaded into a memory.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24-46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The claims set forth an antenna array comprising, in its broadest reasonable interpretation, two antennas, each of which is connected to a respective phase shifter, and an output collector. The output collector is said to connect the phase-shifted, received signals from the antennas “in which constructive interference can be generated between satellite positioning signals and/or disruptive interference can be generated between the reflections of said satellite positioning signals and/or between signals coming from sources located in positions other than those of the satellites of said constellation of artificial satellites.”  The specification is insufficiently enabled for the subject matter.  The output collector is described in the specification as a “guiding structure” (i.e. a transmission line/waveguide).  The specification does not sufficiently enable the claims in the broadest reasonable interpretation for how two antennas, two phase shifters, a collector ( which is substantially a waveguide combiner) and a coupler with additional phase shifts (described in the specification as a 90 hybrid coupler) are capable of: (1) generating constructive interference between the satellite positioning signals or (2) generating destructive interference between the reflections of said satellite positioning signals or (3) generating destructive interference between signals coming from sources located in positions other than those of the satellites in the constellation or (4) generating constructive interference between the satellite positioning signals and generating destructive interference between the reflections of said satellite positioning signals or (5) generating constructive interference between the satellite positioning signals and generating destructive interference between signals coming from sources located in positions other than those of the satellites in the constellation. The specification is limited to the following statements (found at [0026] and [0072] of the PGPUB). 
“In this way, constructive interference can be generated between the satellite positioning signals, which are received by the antennae 21a-22d and (appropriately) phase-shifted by the phase shifter 22a-22d, and/or disruptive interference can be generated between the reflections of said satellite positioning signals, thereby increasing the carrier-to-noise ratio and consequently reducing the positioning error of a positioning device.”
“It must be pointed out that the antenna array 2 never changes the amplitude of the signals entering through the antennae 21a-21d; on the contrary, it only makes phase variations imposed by the phase shifters 22a-22d, so that the signal exiting through the port P1 will be the result of constructive interference between at least one of the signals directly received from the satellites of the constellation C and/or of disruptive interference between the reflections of said signals.”
However, the specification does not sufficiently enable how the five various intended results are accomplished on the basis of the structure and information available in the claims in their broadest reasonable interpretation.  The specification simply states in a general manner that such is performed by appropriately phase shifting by the phase shifters 22a-22d.  There are no examples nor guidance as to the manner in which the claimed intended results are accomplished on the basis of the scope of the claims.  After consideration of the Wands factors, one of ordinary skill in the art would require undue experimentation to achieve the intended results on the basis of the scope of the claim.
Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 46 is rejected under 35 U.S.C. 101 because it represents non-statutory subject matter.  The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO.  See In re Zletz, 893F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow).  The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent.  See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.  
The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. § 101 as covering both non-statutory subject matter and statutory subject matter.  In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach.  A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim. The claim is still directed to a “computer program product” which comprises software code and still exists, in its broadest reasonable interpretation, as a transitory signal.  Thus, the amendment does not overcome the rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24-46 are rejected under 35 U.S.C. 103 as being unpatentable over Kirchofer et al (7,009,557) in view of Allison et al (6,741,207).
Kirchofer et al disclose an antenna array for receiving signals from a plurality of GPS satellites for determining position including an antenna array (101) comprising: a plurality of antenna elements (201a-201y) configured to receive signals from a plurality of satellites (801a-801d); a plurality of phase shifters (301a-301y) comprising an input and an output such that a phase shift is applied between the input and the output; and an output collector, including transmission lines, i.e. couplers, connected between the outputs of the phase shifters and a combiner (303) and which is in communication with a positioning receiver (401) wherein the outputs of the phase shifters are connected together at the collector.  The beamforming alogriithm processor provides controls to the phase shifters so as to generate constructive interference to form beams (803, 805, 807, 809 and FIG. 11) in the directions of the satellites and destructive/disruptive interference to form -30dB nulls elsewhere. FIG. 4 exemplifies the provision of satellite pointing vectors to the beamforming electronics.
Kirchofer et al differ from the claimed subject matter since the beamforming electronics associated with the phase shifts, transmission lines and combiner does not specify the additional phase shifters.
Allison et al (6,741,207) teach a phased array antenna in the same vein as Kirchofer including a plurality of antenna elements (20), a plurality of phase shifters (30) and an RF manifold (40) with an output port 42 and further including a beam steering controller (44) for controlling the phase shifters.  Allison et al further show the conventionality of a phase shift design using a plurality of four-port couplers providing a plurality of levels of phase shift, see for example FIG. 9 (206, 208, 210, 212) and FIG. 10 (236, 238, 240).
 It would have been obvious to one having ordinary skill in the art to modify Kirchofer et al by substituting a known and conventional phase shifting design for a beamformer that comprised a plurality of levels of phase shift in view of the conventionality of such as shown by Allison et al who teach that better resolution is achieved for beam steering if additional phase shifts are available. The dependent claims are deemed to be taught and/or suggested by the fact that Kirchofer et al are directed to receiving GPS signals, determining antenna position and satellite position to determine pointing vectors therebetween and the control of the phase shifters based thereon. Moreover, the combination clearly shows the features deemed by the applicant to represent the novelty of the claimed subject matter.
Claims  24-46 are rejected under 35 U.S.C. 103 as being unpatentable over Ranghelli et al (3,887,925) in view of Kirchofer et al (7,009,557).
Ranghelli et al (3,887,925) disclose the conventionality of a phased array antenna for transmitting/receiving radio wave signals that includes a plurality of antennas elements 2 coupled together via a power division transmission line distribution network 7 and a respective plurality of phase shifters 22 directly coupled to an antenna wherein the phase shifter comprises an input coupled to the antenna and an output coupled to a transmission 9 associated with the distribution network 7 and further includes two transmission lines 27, 28, two PIN diodes 23, 24 and biasing pads 31, 32 (further exemplified in FIG. 4A which is identical to the applicant’s disclosed phase shifter directly coupled to the antenna). The phase shifters enable control of the angular direction of the antenna beam (6:16+). FIG. 5 further exemplifies that the distribution network 7’ may include additional phase shifting devices, e.g. 22, 22a and 22b, to provide further resolution in the the phase shifts and hence the beam steering capabilities (9:2+). FIG. 2 also shows a receiver 16 coupled to the output port 18 of the distribution network, i.e. a beamforming network, as well as a controller 35 to control the phase shifts (6:41+). While Ranghelli et al disclose the use of the phased array antenna for communications, radar and the like, the patent does not specify a positioning receiver for receiving satellite positioning signals.
Kirchofer et al disclose an antenna array for receiving signals from a plurality of GPS satellites for determining position including an antenna array (101) comprising: a plurality of antenna elements (201a-201y) configured to receive signals from a plurality of satellites (801a-801d); a plurality of phase shifters (301a-301y) comprising an input and an output such that a phase shift is applied between the input and the output; and an output collector, including transmission lines, i.e. couplers, connected between the outputs of the phase shifters and a combiner (303) and which is in communication with a positioning receiver (401) wherein the outputs of the phase shifters are connected together at the collector. The beamforming alogriithm processor provides controls to the phase shifters so as to generate constructive interference to form beams (803, 805, 807, 809 and FIG. 11) in the directions of the satellites and destructive/disruptive interference to form -30dB nulls elsewhere. FIG. 4 exemplifies the provision of satellite pointing vectors to the beamforming electronics.
It would have been obvious to one havign ordinary skill in the art to modify Ranghelli et al by incorporating the phased array antenna in a GPS receiver for receiving GPS signals in order to determine the position of the apparatus in view of the conventionality of phased array antennas in forming beams/nulls in desired directions as taught by Kirchofer et al.  Moreover, Kirchofer et al show the conventionality of beamforming/steering beams and nulls, particularly in the direction of the desired satellites and/or nulls in the directions of interference/noise  The dependent claims are deemed to be taught and/or suggested by the combination of prior art documents.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kuramoto et al (5,281,974) shows the conventionality of a plurality of antennas (131-134) directly coupled to a phase shifter (511-514) controlled by ports (18) and further including an output collector (15) which includes a distribution network (52) for coupling to a receiver. A phase shifter is exemplified in FIG. 7 and comprises a 4-port device  including an input (56) coupled to the antenna, an output (57) coupled to the distribution network/output port and first (66) and second (67) stubs connected to diodes (68, 69).  FIG. 8 further shows the conventionality of adding additional phase shifts (81) in the distribution network and being similar to the phase shifters (511-514, FIG. 7) and providing an additional phase shift.
Hirata et al (5,355,139) disclose an antenna array apparatus for receiving radio signals from a communication system in which an artificial satellite is used (1:13+) including a plurality of antenna panels (4-7), each of which includes a plurality of antenna elements (15), wherein each antenna element is directly coupled to a respective input of a phase shifter (23), wherein a respective output of the phase shifter is coupled to a distributing coupler (24) in a respective distributing and coupling circuit (18-21) which collects the signals from a respective group of antennas, i.e. a panel, and wherein there is included an additional phase shifter (25).  The output ports (31-35) are coupled to an external receiver (Transmitter/receiver).
Cook et al (6,067,047) disclose the conventionality of an antenna array for receiving L-band signals from a satellite (2:37+, 3:10+).  Cook et al disclose an “electrically-controllable back-fed antenna 300 comprises an RF power distribution network having at least one RF input 315 and a plurality of RF outputs 325. RF power distribution network 310 divides the RF power received at one or more RF inputs into substantially equal parts and distributes these substantially equal parts to a plurality of RF outputs 325 using a back-feed configuration. Electrically-controllable back-fed antenna 300 also comprises a plurality of electrically-controllable phase-shifting elements 320 that are coupled to RF outputs 325 on RF power distribution network 310.” A control network is further set forth for controlling the phase shifters to provide the desired phase relationship to steer the beam in any direction over a wide angle of view (4:6+ 5:16+).  RF power distribution network 310 comprises a waveguide structure, or alternatively comprises a stripline structure, or alternatively comprises a plurality of power dividers (4:55+) and thus meets the scope of a “coupler.”  An antenna beam pattern radiated from a user terminal has at least one main beam directed toward a desired direction (constructive interference). In addition, one or more nulls (destructive interference) can be directed at interfering signals which are within the field of view of the antenna (7:60+). 
Chiang (20050270123) discloses an antenna array exemplified in FIG. 1 including a plurality of antenna elements (14-1 through 14-n) and an RF subassembly (20) including a phase shifter (25-1 through 25-n), delays (24-1 through 24-n) and/or switches (23-1 through 23-n), and a combiner network (22). The signals are fed through the combiner divider network (22) which typically adds the vector voltages in each signal chain providing the summed signal to the electronics sub-assembly (30) and thus connects all of the phase shifter outputs to one another. The delay, switches and combiner network meet the scope of the output collector having an output which is in communication with a receiver (35). A controller (46) provides control signals 62 associated with controlling the state of the switches 23, delays 24, and/or phase shifters 25. For example, a first set of control signals 62-3 may control the phase shifter states such that each individual phase shifter 25 imparts a particular desired phase shift to one of the signals received from or transmitted by the respective antenna element 14. This permits the steering of the entire antenna array 12 to a particular desired direction, thereby increasing the overall available data rate that may be accomplished with the equipment. The access unit 10 may receive a control message from the base station commanded to steer its array to a particular direction and/or circuits associated with the receiver 35 and/or decoder 37 may provide signal strength indication to the controller 46. The controller 46 in turn, periodically sets the values for the phase shifter 25 [0030]. FIGs. 2 and 3 exemplify a phase shifter design.
Ratni (7,595,753) discloses a phased array antenna including a plurality of radiation elements (48-i), a respecitve plurality of phase shifters (42-i) directly connected to the radiation elements, and an output collector comprising splitter/combiner (38, 40-j). The power splitter/combiner (38) may be implemented with non-equal power and non-equal phase;  if a power splitter (38) does not provide equal phase split signals this can be compensated, for example, by properly designed phase shifter banks or by properly designed transmission lines.  The direction of maximum emission and reception of RF radiation (i.e. the direction of the radiation beam) of the antenna apparatus is controlled by applying phase shifts to the signals in each branch (constructive interference).  Ratni discloses that the antenna array may be implemented with phase shifter banks (42) which have different constructions and provide different functionality/phase shifts. In the embodiment, each phase shifter bank 42 comprises five delay lines (36-1, 36-2, 36-3, 36-4, 36-5), which correspond to five different phase shift characteristics (phase shift dependent on frequency) which are alternatively applicable to a branch signal (4:55+). 
Natarajan et al (9,577,600) disclose a directional receiver that allows signals to be received from specific directions (constructive interference) while attenuating signals to/from other directions (destructive/disruptive interference) using a conventional phase shifter (100)  formed of a reflection-type phase shifter using a hybrid coupler and its use in a phased array antenna as exemplified in FIG. 3. FIG. 3 shows a plurality of antenna elements (302), a plurality of phase shifter modules (304) comprising a phase shifter (308) having an input directly coupled to a respective antenna element and an output coupled to a signal combiner (306) that collects the signals from each of the phase shifted signals. The phase shifters are controlled via a control module (310). The phase shifter is further shown in FIGs. 1, 2, and 7 for example and include a hybrid coupler (102, 202) with a plurality of a plurality of terminations (110) separated by transmission lines (107). In a particular embodiment, e.g. FIG. 7, two sets of varactors 108 (shown as 708a and 708b) are used wherein to attain a substantially constant loss over the phase shift range, varactor 708a may change in fine steps, while varactor 708b may change in coarse steps. Extending such teachings in light of the possibility of a plurality of multiple terminations along each of the two termination loads, additional phase shifts may be provided between the fine and coarse steps of shifts. 
Jakoby et al (20140266897) disclose a conventional phase array antenna including a plurality of antenna elements directly coupled to respective phase shifters in a feed network for collecting the antenna signals at a port (101).
Foti (4,751,453) discloses a phase shifter design using a plurality of phase shift levels formed by hybrid couplers using reflection-type phase shifting, see FIGs. 1 and 3 for example.
Stangel et al (4,451,831) disclose an antenna array comprising a plurality of antenna elements (e.g. 21-1) directly coupled to a phase shifter (e.g. 23-1) and further including a feed network (22, 24, 25) comprising a coupler (e.g. 22-1), additional phase shifters (24-1 and 24-2) and a collector (24) having port (25).  The antenna is reciprocal and operates in the transmission or reception direction (8:57+).
As evidenced from the plurality of documents cited below, the allegation of the patentability on the basis of a “direct communication,” particularly as asserted by the applicant’s interpretation of a direct physical connection, between an antenna element and a phase shifter, does not represent novelty and is well known in the art. Prior art documents showing the conventionality of the direct communication wherein the direct communication is a direct physical connection absent any processing between an antenna a phase shifter: Natarajan (9,577,600), Jakoby et al (20140266897), Chiang (20050270123), Allison et al (6,741,207), Cook et al (6,067,047), Hirata et al (5,335,139), Kuramoto et al (5,281,974), Stangel et al (4,451,831), and Ranghelli et al (3,887,925).
Moreover, the applicant’s allegation of novelty on the basis of a coupler with additional phase shifters is also deemed not to represent a patentable feature in light of the following: Natarajan (9,577,600), Ratni (7,595,753), Allison et al (6,741,207), Kuramoto et al (5,281,974), Foti (4,751,453), Stangel et al (4,451,831), and Ranghelli et al (3,887,925).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C ISSING whose telephone number is (571)272-6973. The examiner can normally be reached Mon-Thurs 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571 272 6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY C. ISSING
Primary Examiner
Art Unit 3646



/Gregory C. Issing/Primary Examiner, Art Unit 3646